Appeal from an award by the Workmen’s Compensation Board in a death case. The only question upon appeal is whether the mother and five minor brothers and sisters of the decedent were properly found to be dependents of the decedent. The decedent was a boy sixteen years of age. He was working on a building job at $1 per hour at the time of his death. From time to time, he had worked with his father on odd jobs on a fifty-fifty basis. He was entitled to about $640 for his work during the preceding year on that basis and he also had earnings on his own of about $424. All the decedent’s earnings were contributed to the family fund, except that the decedent used part of his earnings to pay premiums upon a life insurance policy and to pay installments upon a tractor purchased for the family farm. In addition, the decedent did most of the work on the farm, which helped supply food for the family. The father’s earnings were not sufficient to support the family. The issue of dependency was one of fact and the board’s finding thereon, supported by substantial evidence, is conclusive. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Halpern, Zeller and Gibson, JJ.